DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-8 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Applicant by amending the independent claims based on examiner suggestion, place the application in condition for allowance. the prior art of the record fails to anticipate or fairly suggest the features, selects and performs either any one or a combination from the group consisting of a first focusing processing to change the focal position of the lens corresponding to the IR light, a second focusing processing to change the focal position of the lens corresponding to the visible light, and an IR light quantity adjustment determination processing to determine whether or not to adjust the quantity of the IR light, based on the IR light ratio, and adjusts the quantity of the IR light and re-calculates the IR light ratio according to a determination that it is possible to increase or decrease the quantity of the IR light in a case where the IR light quantity adjustment determination processing is selected, as specifies in independent claims 1 and 8.
	Claims 2-7 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571 )270-1103. The 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482